Citation Nr: 0617645	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
musculoligamentous strain, right knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis, right knee.

3.  Entitlement to a rating in excess of 10 percent for 
musculoligamentous strain, left knee.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis, left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
2000.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2003, the RO initially granted the veteran's 
claim for higher ratings for right and left knee strains.  By 
decision dated in April 2004, the RO assigned a separate 10 
percent evaluation for arthritis of both knees.  The claims 
have been separately adjudicated by the RO and are so 
identified on the Title Page.


FINDINGS OF FACT

1.  Subjective complaints associated with the veteran's right 
and left knee disabilities include pain, stiffness, swelling, 
and instability; objective evidence reflects slight 
limitation of motion, effusion, and tenderness.  

2.  There is no evidence of more than slight recurrent 
subluxation or lateral instability of either knee.  Ankylosis 
is not shown.  The level of limitation of motion of the knees 
does not support a higher rating.

3.  X-ray evidence shows arthritis of the veteran's right and 
left knees, which is separately service-connected.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
musculoligamentous strain, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261 (2005).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5003, 5010 
(2005).

3.  The criteria for a rating in excess of 10 percent for 
musculoligamentous strain, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5256, 
5257, 5258, 5259, 5260, 5261 (2005).

4.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5003, 5010 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

This is precisely the situation in this instance.  The 
veteran was originally rated for musculoligamentous strain of 
the right and left knees.  Subsequently, separate compensable 
ratings were assigned for arthritis of the right and left 
knees with limitation of motion.  The Board must also point 
out that the veteran is in receipt of a total disability 
rating based on individual unemployability (TDIU) effective 
as of August 2005.



I.  Entitlement to Ratings in Excess of 10 Percent for 
Musculoligamentous Strain of the Right and Left Knees

In order for the veteran to receive ratings higher than 10 
percent for his right and left knee disabilities, the 
objective medical evidence must show the following:

*	favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees (30 
percent under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
*	semilunar cartilage dislocation, with frequent episodes 
of locking, pain, and effusion (20 percent under DC 
5258);
*	limitations of flexion when flexion is limited to 30 
degrees (20 percent under DC 5260); or,
*	limitations of extension when extension is limited to 15 
degrees (20 percent under DC 5261).

After a careful review of the medical evidence of record, the 
Board finds that higher ratings for right and left knee 
muscle strain disabilities is not warranted.  

First, clinical findings do not disclose that the veteran has 
ankylosis of either knee.  Ankylosis is defined as stiffening 
or fixation of a joint.  While range of motion was somewhat 
limited from 0 to 130 degrees in an August 2004 VA 
examination (with 0 to 140 degrees as anatomically normal), 
the evidence showed that range of motion was nearly normal.  

Moreover, while the veteran has complained of pain limiting 
the motion of the knees, the medical evidence does not 
reflect limitation of motion due to pain as essentially 
equivalent to ankylosis.  As there is no fixation or 
stiffening of either knee joint, the evidence does not 
support a higher rating under DC 5256.  

Next, the Board finds that the veteran's symptoms constitute 
no more than a "slight" knee disability.  While he has 
complained of pain, stiffness, swelling, giving away, and 
locking, the evidence reflects no more than mild instability 
or laxity.  Specifically, the August 2004 VA examination 
revealed no lateral collateral, medial collateral, or 
cruciate ligament laxity.  The September 2003 VA examination 
characterized anterior laxity as "slight" on the right 
knee, and none on the left knee.  Further varus and valgus 
testing was negative bilaterally.

A review of outpatient treatment records and private medical 
evidence showed no more than slight instability or laxity.  
As an example, a September 2004 note reflected that the 
veteran's knee was stable, although he moved slowly because 
of knee pain.  A May 2003 private medical note reveals that 
the veteran's right knee was stable to varus and valgus 
stress, despite joint swelling.  The anterior drawer sign was 
also negative.

While the veteran has subjective complaints of on-going knee 
pain and has sought regular outpatient treatment with 
complaints of pain and swelling, there is no indication of 
"moderate" recurrent subluxation or lateral instability, as 
required by DC 5257.  Therefore, the Board finds that the 
right and left knee disabilities are appropriately rated at 
10 percent each for "slight" knee impairment.  

Moreover, a 20 percent rating under DC 5258 requires 
cartilage dislocation with frequent locking, pain, and 
effusion.  While the evidence has shown effusions, twice 
requiring aspiration, and pain, a careful review of VA and 
private medical evidence does not show cartilage dislocation, 
a threshold component of DC 5258.  Without evidence of 
cartilage dislocation, DC 5258 is not for application.

Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the August 2004 
VA examination showed that the knee flexion/extension motion 
was reported as 0 to 130 degrees (essentially normal), which 
does not warrant a higher evaluation under either DC 5260 or 
DC 5261. 

Similarly, the September 2003 VA examination indicated that 
the range of motion of the veteran's knees was from 0-145 
degrees, bilaterally (normal).  Moreover, neither VA nor 
private medical records show limitation of motion sufficient 
to warrant higher ratings under DCs 5260 or 5261.  Therefore, 
the objective medical evidence does not support the claims 
for higher ratings.

The August 2004 VA examiner stated that the veteran would be 
expected to have an additional 10 degrees loss of flexion 
during periods of flare-up with a moderate alteration in 
endurance.  The September 2003 examiner suggested that the 
veteran would be expected to lose between 10 to 15 percent of 
his range of motion during knee flare-ups.  However, even 
this level of limitation would not satisfy the criteria for 
higher ratings based on limitation of motion.  As such, there 
is no basis for higher ratings under DCs 5260 or 5261.    

In sum, despite the veteran's on-going complaints of pain, 
stiffness, and instability of the knees, the medical evidence 
does not support higher ratings at this time.  
Parenthetically, the Board notes that the veteran is also 
separately compensated at a 10 percent disability level for 
arthritis of each knee, which is discussed below.

II.  Entitlement to Ratings in Excess of 10 Percent for 
Arthritis, Right and Left Knees

In order to warrant a higher rating for arthritis of the 
knees, the evidence must show the absence of limitation of 
motion, in addition to X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations (20 percent under DC 
5010).  

Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
are applicable in rating arthritis and other musculoskeletal 
disabilities.  Section 4.40 provides that, as to the 
musculoskeletal system, it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  The 
regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  

Section 4.45(f) states that "[p]ain on movement, swelling, 
deformity or atrophy of disuse" as well as "[i]nstability 
of station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing" are relevant 
considerations for determination of joint disabilities.  
Incoordination and excess fatigability are also factors for 
consideration under §§  4.45(d) and (e).  Section 4.59 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."

Diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Limitation of motion in the affected joint 
or joints is a common manifestation of arthritis, and DC 5003 
is to be "read in conjunction with" § 4.59.  Diagnostic 
Code 5003 is "complemented by" § 4.40.  See Hicks v Brown, 
8 Vet. App. 417, 420-21 (1995).  Thus, §§ 4.40, 4.45, and 
4.59 are applicable in evaluating arthritis.  

The functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
§ 4.59, painful motion is considered limited motion even 
though a range of motion is possible beyond the point when 
pain sets in.  Hicks, 8 Vet. App. at 421.

The most recent VA examination report dated in August 2004 
did not indicate that there were incapacitating episodes of 
arthritis.  At that time, the veteran reported morning 
stiffness, described as flare-ups in the morning hours, 
improving with movement.  However, he did not indicate that 
he had experienced incapacitating episodes related to his 
knees.  This is consistent with the prior VA examination in 
September 2003 where the examiner diagnosed bilateral knee 
osteoarthritis, and the veteran reported flare-ups 
approximately twice every other month, but no incapacitating 
episodes.  

Based on the above evidence, the Board finds that the 
functional impairment described in the examination reports 
and outpatient medical evidence is indicative of no more than 
the impairment contemplated by the schedular disability 
rating of 10 percent granted for degenerative joint disease 
of the knees under DC 5010, in addition to the separately-
assigned 10 percent rating for muscle strain of each knee 
discussed in the previous section.  Therefore, the claims for 
higher ratings are denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in August 2003, prior to the initial adjudication of the 
claims.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The August 2003 VCAA notice letter 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  

He was notified of the need to give to VA any evidence 
pertaining to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the April 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA and 
the Board finds that the provisions of the VCAA have been 
fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in September 2003 and 
August 2004.  The available medical evidence is sufficient 
for adequate determinations.  

In this appeal, the veteran was further provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal by 
correspondence dated in May 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  




ORDER

The claim for entitlement to a rating in excess of 10 percent 
for musculoligamentous strain, right knee, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for degenerative arthritis, right knee, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for musculoligamentous strain, left knee, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for degenerative arthritis, left knee, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


